

116 HR 2388 IH: Harmony’s Law
U.S. House of Representatives
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2388IN THE HOUSE OF REPRESENTATIVESApril 29, 2019Mr. Mast (for himself, Ms. Stevens, Mr. Posey, Mr. Bilirakis, Mr. Gaetz, Mr. Soto, Mr. Cisneros, Ms. Kuster of New Hampshire, Ms. Castor of Florida, Mr. Diaz-Balart, and Mrs. Demings) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Uniform Code of Military Justice to eliminate the statute of limitations for child
			 abuse offenses, and for other purposes.
	
 1.Short titleThis Act may be cited as Harmony’s Law. 2.Elimination of statute of limitations for child abuse offenses (a)Elimination of limitation periodSubparagraph (A) of section 843(b)(2) of title 10, United States Code (article 43(b)(2) of the Uniform Code of Military Justice), is amended to read as follows: (A) A person charged with having committed a child abuse offense against a child may be tried and punished at any time without limitation..
 (b)ApplicationThe amendment made by subsection (a) shall apply to the prosecution of any child abuse offense (as that term is defined in section 843(b)(2) of title 10, United States Code (article 43(b)(2) of the Uniform Code of Military Justice)) committed before, on, or after the date of the enactment of this Act if the applicable limitation period has not yet expired.
			3.Participation of House of Representatives in cases involving statute of limitations for rape or
 sexual assaultThe Office of General Counsel of the House of Representatives, under the direction of the Bipartisan Legal Advisory Group established under clause 8(b) of rule II of the Rules of the House of Representatives, is authorized to take steps to protect the institutional interests of the House of Representatives in any case in which the opinion of the United States Court of Appeals for the Armed Forces regarding the statute of limitations for rape or sexual assault under U.S. v. Mangahas, No. 17–0434–AF, is invoked in a defendant’s appeal, including filing amicus briefs and providing other support for the position that the prosecution of an individual under the Uniform Code of Military Justice for a rape or sexual assault committed before January 6, 2006, should not be time-barred based on such opinion.
 4.Sense of Congress on statute of limitations for rape or sexual assaultIt is the sense of Congress that— (1)the passage of time should not bar the prosecution of rape or sexual assault under the Uniform Code of Military Justice; and
 (2)the prosecution of an individual under such Code for a rape or sexual assault committed before January 6, 2006, should not be time-barred based on the opinion of the United States Court of Appeals for the Armed Forces in the case U.S. v. Mangahas.
			